DETAILED ACTION
Allowed Claims
Claims 1, 3-11, and 13-19 are allowed.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The closest prior art is “Nice Color Shift Auto Paint About PPG Harlequin Color Shift Color Charts,” Turistite.com, https://turistite.com/color-shift-auto-paint.html/nice-color-shift-auto-paint-about-ppa-harleauin-color-shift-color-charts, December 3, 2016 (“Turistite”), which teaches a color sample display board with curved samples so that the dimensional qualities of the finishes can be seen properly. Even if it were obvious to one of ordinary skill in the art before the effective filing date to make the samples able to be flattened for storage/transport and then curved out again for display (e.g., as in U.S. Patent No. 3,834,051, Barnes, Jr. et al.), it would NOT have been obvious to further include a windowed overlay through which the curved samples protrude without the benefit of hindsight. For example, if one of ordinary skill in the art before the effective filing date with Turistite before them wanted to change the color of the background of Turistite, they would simply mount the samples on a different board rather than create a windowed overlay that can fit over the samples because the color of the previous board would be visible underneath the curved samples. There is no reason, suggestion, or motivation in the prior art to add a windowed overlay to Turistite. Therefore, claims 1 and 11 are allowed. Claims 3-10 AND 13-19 are also allowed by way of their respective dependencies of claims 1 and 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/J.L.K./
Patent Examiner
Art Unit 3715


/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715